                                                                                                 FILED
                                                                                        2019 Mar-11 AM 09:07
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


LEON W. BRADLEY,                              }
                                              }
       Plaintiff,                             }
                                              }
v.                                            }    Case No.: 5:18-cv-01085-MHH
                                              }
ANA FRANKLIN, et al.,                         }
                                              }
       Defendants.                            }


                    MEMORANDUM OPINION AND ORDER

       Defendant Ana Franklin formerly served as the sheriff of Morgan County,

Alabama. Plaintiff Leon W. Bradley worked as the warden of the Morgan County

jail. Mr. Bradley alleges that Sheriff Franklin and three other Morgan County

Sheriff‟s Office employees—Robert Wilson, Blake Robinson, and Justin Powell—

violated his constitutional rights. The defendants ask the Court to dismiss Mr.

Bradley‟s fourteen claims against them. (Docs. 8, 9).1 For the reasons stated

below, the Court denies the defendants‟ motions.




1
  Mr. Bradley concedes that “Morgan County Sheriff‟s Office” is not a legal entity subject to
suit. (Doc. 20, p. 2, n.1). The Court asks the Clerk to please terminate the Morgan County
Sheriff‟s Office as a party in the action.
                                             1
        I.   STANDARD OF REVIEW

      Rule 12(b)(6) enables a defendant to move to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” FED. R. CIV. P.

12(b)(6). Pursuant to Rule 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). Generally, to survive a Rule 12(b)(6) motion to dismiss and meet the

requirement of Fed. R. Civ. P. 8(a)(2), “a complaint does not need detailed factual

allegations, but the allegations must be enough to raise a right to relief above the

speculative level.” Speaker v. U.S. Dep’t of Health & Human Servs. Centers for

Disease Control & Prevention, 623 F.3d 1371, 1380 (11th Cir. 2010) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). “Specific facts are not

necessary; the statement need only „give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.‟” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Twombly, 550 U.S. at 555). In deciding a Rule 12(b)(6) motion

to dismiss, a district court must view the allegations in a complaint in the light

most favorable to the non-moving party. Sun Life Assurance Co. v. Imperial

Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018). A district court must

accept well-pleaded facts as true. Little v. CRSA, 744 Fed. Appx. 679, 681 (11th

Cir. 2018). Consistent with this standard, the Court describes the allegations in the

complaint in the light most favorable to Mr. Bradley.


                                         2
       II.   FACTUAL ALLEGATIONS

      In 2003, Mr. Bradley became the warden of the Morgan County jail. (Doc.

1, p. 3, ¶ 9). At the time, Ana Franklin was the Sheriff of Morgan County, and

Robert Wilson, Blake Robinson, and Justin Powell were employees of the Morgan

County Sheriff‟s Office. (Doc. 1, pp. 3-4, ¶¶ 12-14).2 Based on his observations

as warden, Mr. Bradley believed that Sheriff Franklin used inmate “trustee” labor

improperly, engaged in nepotism and racial discrimination in hiring practices,

mistreated inmates, violated ethical obligations, and misappropriated jail food

money. (Doc. 1, pp. 4-5, ¶ 19).

      Mr. Bradley alleges that he “had personal knowledge that [Sheriff] Franklin

invested Morgan County jail food funds, and other MCSO funds, into private

businesses for personal gain.” (Doc. 1, p. 5, ¶ 23). Mr. Bradley asserts that each

defendant benefitted from investments in and involvement with Priceville Partners,

a used-car dealership, and the defendants worked together to conceal these

investments from the public. (Doc. 1, pp. 6, 15, ¶¶ 32, 82, 90). Mr. Bradley

asserts that the defendants received bribes, kickbacks, and other personal benefits

from Priceville Partners. (Doc. 1, p. 20, ¶ 91(f)).




2
  Robert Wilson and Blake Robinson were deputies with the Morgan County Sheriff‟s Office.
(Doc. 1, pp. 4-5, ¶¶ 12-13).


                                           3
       Mr. Bradley began communicating with Glenda Lockhart about his concerns

about the defendants. (Doc. 1, p. 5, ¶ 25). Ms. Lockhart regularly wrote about

Sheriff Franklin and the Sheriff‟s Office‟s involvement in purported public

corruption on her online blog, the “Morgan County Whistleblower.” (Doc. 1, p. 6,

¶¶ 26, 32).3     Ms. Lockhart began to publicize and investigate Mr. Bradley‟s

allegations. (Doc. 1, p. 8, ¶ 36).

       After the Whistleblower Blog began exposing Sheriff Franklin and the

defendants‟ alleged corruption, Sheriff Franklin told Mr. Wilson, Mr. Robinson,

and Mr. Powell that she wanted to “shut down the Whistleblower Blog and punish

everyone involved,” including Mr. Bradley. (Doc. 1, p. 8, ¶ 38). The defendants

worked together to identify and terminate every Morgan County Sheriff‟s Office

employee who cooperated with Ms. Lockhart. (Doc. 1, p. 21, ¶ 95).

       Based on a conversation he had with Daniel Lockhart, Ms. Lockhart‟s

grandson, Mr. Robinson suspected that Mr. Bradley provided information to the

Whistleblower Blog. (Doc. 1, p. 8, ¶ 41). Mr. Robinson told Sheriff Franklin, Mr.

Wilson, and Mr. Powell of his suspicion. (Doc. 1, p. 9, ¶ 42). The defendants then

coerced Daniel Lockhart into cooperating in their search for the Whistleblower



3
  Ms. Lockhart has filed a lawsuit against Sheriff Franklin, Mr. Wilson, Mr. Robinson, and Mr.
Powell. The Court takes judicial notice of the records of this Court. Lockhart et al. v. Franklin
et al., No. 5:16-cv-1699-MHH; FED. R. EVID. 201 (explaining judicial notice). The Court has
consolidated Bradley v. Franklin with Lockhart for purposes of discovery. (Doc. 26); (Lockhart
Doc. 169).
                                               4
Blog informants with cash payments and threats of criminal prosecution. (Doc. 1,

p. 9, ¶¶ 43-46).

      The defendants instructed Daniel Lockhart to obtain information related to

the blog. (Doc. 1, p. 10, ¶ 48). Daniel Lockhart installed a universal serial bus

drive containing “Ardmax Keylogger 4.6” software onto Ms. Lockhart‟s computer.

(Doc. 1, p. 10, ¶ 49). The defendants told Daniel Lockhart that the purpose of

accessing Ms. Lockhart‟s computer system was to terminate any Morgan County

employee cooperating with Ms. Lockhart.       (Doc. 1, p. 22, ¶ 95(f)).     Using

information obtained through the Keylogger software and Daniel Lockhart, the

defendants requested search warrants targeting Mr. Bradley and Ms. Lockhart.

(Doc. 1, p. 10, ¶ 52).

      Relying on false information that the defendants provided to him, Circuit

Judge Glenn Thompson signed a search warrant for Mr. Bradley‟s residence.

(Doc. 1, p. 10, ¶¶ 53, 57). The Morgan County Sheriff‟s Office Drug Task Force

executed the search warrant and raided Mr. Bradley‟s residence. (Doc. 1, p. 11, ¶

54). The search exceeded the scope of the search warrant. (Doc. 1, p. 11, ¶ 57).

Following the search, Sheriff Franklin and “others” interrogated Mr. Bradley for

several hours. (Doc. 1, p. 11, ¶ 60). The defendants used the information and data

to initiate judicial proceedings against Mr. Bradley. (Doc. 1, p. 23, ¶ 95(j)).

Eleven months after the search of Mr. Bradley‟s residence, he was charged with


                                        5
misdemeanor tampering with governmental records. (Doc. 1, p. 12, ¶ 62).4 In

October 2016, Sheriff Franklin terminated Mr. Bradley. (Doc. 1, p. 12, ¶ 67).5

       III.   ANALYSIS

       Mr. Bradley asserts the following claims against the defendants: (1) § 1983

violation of First Amendment rights, (2) § 1983 violation of Fourth Amendment

rights due to unreasonable search and entry, (3) § 1983 violation of Fourth

Amendment rights due to unreasonable seizure and false arrest, (4) § 1983

violation of Fourth and Fourteenth Amendment rights due to malicious

prosecution, (5) § 1983 violation of Fifth and Fourteenth Amendment rights, (6) §

1983 conspiracy to deprive constitutional rights, (7) acquisition and maintenance

of an interest in and control of an enterprise engaged in a pattern of racketeering

activity under 18 U.S.C. §§ 1961(g), 1962(b), (8) conduct and participation in a

RICO enterprise through a pattern of racketeering activity under 18 U.S.C. §§

1961(5), 1962(c), (9) conspiracy to engage in a pattern of racketeering activity


4
  The Court takes judicial notice that Judge Thompson dismissed the charge against Mr. Bradley
on April 27, 2018. In his order dismissing the charge, Judge Thompson found on an evidentiary
record that defendants Franklin and Robinson “deliberately misled this Court for purposes of
obtaining search warrants for Leon Bradley‟s residence and Glenda Lockhart‟s business known
as Straight Line Drywall” and that the defendants in this case “endeavored to hide or cover up
their deception and criminal actions.” State of Alabama v. Bradley, DC17-1988, District Court
of Morgan County, Alabama, Document 42, appearing in 16-1699-MHH at Doc. 79, pp. 60-63.
The Court also takes judicial notice that the defendants in this action have asked for permission
to intervene in the state court misdemeanor action to challenge Judge Thompson‟s findings in his
order dismissing the charge against Mr. Bradley.
5
 The Court has provided an overview of Mr. Bradley‟s factual allegations. There is much more
detail in Mr. Bradley‟s 56-page complaint.
                                               6
under 18 U.S.C. § 1961(5), 1962(d), (10) violation of Electronic Communications

Privacy Act, (11) state law invasion of privacy, (12) state law malicious

prosecution, (13) state law conspiracy, and (14) conspiracy to violate Mr.

Bradley‟s civil rights under 42 U.S.C. § 1985. The defendants argue that the Court

should dismiss all of these claims, in part because the defendants contend that they

are immune from Mr. Bradley‟s claims. This opinion focuses primarily on the

defendants‟ immunity arguments.

         A. Absolute Immunity

      Under Article I, § 14 of the Alabama Constitution, an Alabama sheriff is

immune from state law claims for damages when the conduct that forms the basis

of the state law claims was “performed within the course and scope of the officer‟s

employment.” Ex parte Davis, 930 So. 2d 497, 500-01 (Ala. 2005). A sheriff is

not immune from state law claims based on conduct that is outside of the “course

and scope” of the sheriff‟s employment, such as conduct “undertaken for some

personal motive to further some personal interest and not as a part of [her] duties.”

Davis, 930 So. 2d at 501. Under Alabama law, the same rules apply to deputy

sheriffs. Tinney v. Shores, 77 F. 3d 378, 388 (11th Cir. 1996).

      Accepting the allegations of Mr. Bradley‟s complaint as true, his state law

claims against the defendants are based on conduct “undertaken for some personal

motive to further some personal interest” and not as part of the defendants official


                                          7
duties. Davis, 930 So. 2d at 501. Mr. Bradley has sued the defendants in their

individual capacities. (Doc. 1, pp. 3-4, ¶¶ 11-14). Mr. Bradley alleges that he

provided information to a blog about the defendants‟ involvement in purported

public corruption. Mr. Bradley contends that Sheriff Franklin “wanted to shut

down the Whistleblower Blog and punish everyone involved, including [Mr.

Bradley]” so that she and the other defendants could protect their jobs and their ill-

gotten gains.   (Doc. 1, p. 8, ¶ 38).     Mr. Bradley alleges that the defendants

embarked upon a campaign to develop information that would give Sheriff

Franklin the means to arrest Mr. Bradley and silence the Whistleblower blog. That

campaign allegedly involved intimidation, bribery, and other misconduct. Mr.

Bradley alleges that the defendants arrested him without a lawful warrant and

without probable cause. (Doc. 1, p. 37, ¶¶ 160-61).

      The defendants have cited no authority for the proposition that a sheriff or

her deputies act within the line and scope of employment when engaging in

bribery, intimidation, and other misconduct to silence a public critic. The Court is

aware of no such authority. See generally Cooper v. Smith, No. 1:12-CV-889-

WKW, 2013 WL 252382 (M.D. Ala. Jan. 23, 2013). Accepting Mr. Bradley‟s

allegations as true, the defendants cannot establish at this phase of the litigation

that they are entitled to absolute immunity from Mr. Bradley‟s state law claims for




                                          8
damages. Therefore, the Court denies the defendants‟ motions to dismiss Mr.

Bradley‟s state law claims on the basis of absolute immunity.

             B. Qualified Immunity

       As to Mr. Bradley‟s claims that the defendants violated his Fourth, Fifth, and

Fourteenth amendment rights, the defendants argue that they are entitled to

qualified immunity. (Doc. 8, pp. 17-19; Doc. 9, pp. 5-7). “Qualified or „good

faith‟ immunity is an affirmative defense that must be pleaded by a defendant

official.”    Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982).        The affirmative

defense “protects government officials performing discretionary functions from

civil trials (and the other burdens of litigation, including discovery) and from

liability if their conduct violates no clearly established statutory or constitutional

rights of which a reasonable person would have known.” Foy v. Holston, 94 F.3d

1528, 1532 (11th Cir. 1996) (citing Harlow, 457 U.S. at 817-19).            Qualified

immunity is premised on the presumption that “a reasonably competent public

official should know the law governing his conduct.” Harlow, 457 U.S. at 819.

       Because “qualified immunity is a privilege that provides an immunity from

suit rather than a mere defense to liability,” a district court must “resolve immunity

questions at the earliest possible stage in litigation.” Case v. Eslinger, 555 F.3d

1317, 1325 (11th Cir. 2009) (internal citations, quotations, and emphasis omitted);

see also Crawford v. Carroll, 529 F.3d 961, 978 (11th Cir. 2008) (“„The Supreme


                                          9
Court has urged us to apply the affirmative defense of qualified immunity at the

earliest possible stage in litigation because the defense is immunity from suit and

not from damages only.‟”) (citation omitted).

      To establish the defense, a defendant must demonstrate that she “was acting

within the scope of [her] discretionary authority.” Case, 555 F.3d at 1325. Once

that showing is made, “[t]he burden then shifts to the plaintiff to overcome the

defense of qualified immunity.” Case, 555 F.3d at 1325; see also Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004) (“[T]he burden shifts

to the plaintiff to show that the defendant is not entitled to qualified immunity”)

(emphasis in original). To carry this burden, the plaintiff must demonstrate that the

defendant “„violated clearly established law based upon objective standards.‟”

Gonzalez v. Lee Cty. Hous. Auth., 161 F.3d 1290, 1295 (11th Cir. 1998) (quoting

Evans v. Hightower, 117 F.3d 1318, 1320 (11th Cir. 1997)). Thus, “[q]ualified

immunity affords „protection to all but the plainly incompetent or those who

knowingly violate the law.‟” Crawford, 529 F.3d at 978 (citation omitted).

      The defendants cannot demonstrate that their alleged acts fell within the

scope of their discretionary authority, and Mr. Bradley alleges that the defendants

knowingly violated the law. According to Mr. Bradley, the defendants engaged in

extortion to gather information about him and then presented false information to

Judge Thompson in support of a search warrant request. The defendants assert, in


                                         10
response, that they “were clearly acting within their discretionary authority when

they investigated the removal and release of documents from the Morgan County

Sheriff‟s Office.” (Doc. 8, p. 19). Additionally, they contend that “searching [Mr.

Bradley‟s] residence pursuant to a warrant and detaining and arresting” Mr.

Bradley were discretionary duties. (Doc. 8, p. 19). The conduct that Mr. Bradley

alleges, if true, does not constitute acts within the defendants‟ discretionary duties.

The defendants‟ effort to portray these actions as discretionary is unpersuasive

because the Court must accept Mr. Bradley‟s allegations as true. Therefore, the

Court denies the defendants‟ motions to dismiss on the basis of qualified

immunity.

          C. State-Agent Immunity

      Mr. Wilson, Mr. Robinson, and Mr. Powell argue that they are entitled to

state-agent immunity with respect to Mr. Bradley‟s state law claims. (Doc. 8, p.

25). As with qualified immunity, state-agent immunity “is a question of law to be

decided by the trial court.” Suttles v. Roy, 75 So. 3d 90, 99 (Ala. 2010) (quoting

Ex parte Sawyer, 984 So. 2d 1100, 1106-07 (Ala. 2007)) (internal quotation marks

and citation omitted). This immunity applies “when the conduct made the basis of

the claim against the [officer] is based upon the [officer‟s] … exercising judgment

in the enforcement of the criminal laws of [Alabama], including, but not limited to,

law-enforcement officers‟ arresting or attempting to arrest persons….” Hollis v.


                                          11
City of Brighton, 950 So. 2d 300, 309 (Ala. 2006). An officer is not entitled to

discretionary function immunity when the officer “acts willfully, maliciously,

fraudulently, in bad faith, beyond his or her authority, or under a mistaken

interpretation of the law.” Howard v. City of Atmore, 887 So. 2d 201, 205 (Ala.

2003) (quoting Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000)).

      Analysis of discretionary function immunity under Alabama law is

analogous to that of federal qualified immunity. An officer asserting discretionary

function immunity “bears the burden of demonstrating that the plaintiff‟s claims

arise from a function that would entitle [the officer] to immunity.” Ex parte

Kennedy, 992 So. 2d 1276, 1282 (Ala. 2008). If the officer does that, then the

burden shifts to the plaintiff to show that the officer is not entitled to state-agent

immunity. Ex parte Kennedy, 992 So. 2d at 1282. As the Court explained above,

Mr. Bradley‟s allegations indicate that the defendants acted willfully, maliciously,

and in bad faith. There is no case law indicating that when officers engage in

illegal activity and attempt to conceal that activity they act within the scope of their

employment. Accordingly, the Court denies the defendants‟ motion to dismiss Mr.

Bradley‟s state law claims on the basis of state-agent immunity.

          D. Intracorporate Conspiracy Doctrine

      In addition to their immunity arguments, the defendants contend that the

intracorporate conspiracy doctrine bars Mr. Bradley‟s conspiracy claims under 42


                                          12
U.S.C. §§ 1983, 1985(3).       (Doc. 8, pp. 29-30; Doc. 9, pp. 6, 10).         “[T]he

intracorporate-conspiracy doctrine holds that a corporation may not be held liable

for any alleged conspiracy with its own employees or agents….” M & F Bank v.

First Am. Title Ins. Co., 144 So. 3d 222, 234 (Ala. 2013) (citing Grider v. City of

Auburn, Ala., 618 F.3d 1240, 1261 (11th Cir. 2010); McAndrew v. Lockheed

Martin Corp., 206 F.3d 1031, 1036 (11th Cir. 2000)).            Under the doctrine,

employees of a corporation, “when acting in the scope of their employment, cannot

conspire among themselves.” Grider, 618 F.3d at 1261. The doctrine developed

out of basic agency principles that attribute the actions of a corporation‟s agents to

the corporation itself, negating “the multiplicity of actors necessary for the

formation of a conspiracy.” McAndrew, 206 F.3d at 1036.

      The intracorporate conspiracy doctrine applies only to civil causes of action.

McAndrew, 206 F.3d at 1035. But the doctrine does not apply in a civil case in

which a plaintiff alleges a civil claim based on conduct that purportedly is

criminal. McAndrew, 206 F.3d at 1038. The criminal exception applies to cases

arising under 42 U.S.C. § 1985(2)). Mr. Bradley seeks redress for criminal acts.

Mr. Bradley alleges that the defendants conspired to commit a variety of crimes.

These crimes include: defrauding Morgan County taxpayers, “skimming financial

resources from MCSO to private businesses and investment interests,” violating

inmate trustee policies and procedures, and depositing sums of money from public


                                         13
fundraising and pistol permits into their personal accounts. Mr. Bradley also

alleges that the defendants engaged in extortion and fraud to obtain state search

warrants. (Doc. 1, ¶¶ 34, 43-46, 82, 98). This alleged criminal conduct , if proven,

precludes application of the intracorporate conspiracy doctrine in this case.

         E. Failure to State Cognizable Claims

      The defendants contend that Mr. Bradley has not stated cognizable claims in

counts one, five, seven, eight, and nine. The Court has reviewed Mr. Bradley‟s

complaint and is satisfied that his allegations provide enough detail to put the

defendants on notice of the claims against them. Because a ruling on the merits of

Mr. Bradley‟s claims is premature and because early dismissal of counts one, five,

seven, eight, and nine will not appreciably impact the scope of discovery, the Court

denies the defendants‟ motions to dismiss Mr. Bradley‟s claims for failure to state

a claim. The defendants may renew their merits arguments and their immunity

arguments in their dispositive motions.

         5. Stay Due to Ongoing Criminal Investigation

      The defendants also contend that the Court should stay Mr. Bradley‟s action

due to ongoing criminal investigations. (Doc. 8, pp. 33-34). The parties already

are engaged in discovery. The Court denies the defendants‟ request.




                                          14
      IV.   CONCLUSION

      For the reasons explained above, the Court denies the defendants‟ motions to

dismiss Mr. Bradley‟s complaint. (Docs. 8, 9). If the parties wish, they may

present these arguments again on a more developed evidentiary record.

      DONE and ORDERED this 11th day of March, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                       15
